Exhibit 10.5

EXECUTION VERSION

SAREPTA THERAPEUTICS, INC.

2014 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN

PERFORMANCE STOCK OPTION AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the 2014 Employment
Commencement Incentive Plan, as amended, (the “Plan”) will have the same defined
meanings in this Performance Stock Option Award Agreement (the “Award
Agreement”).

 

I. NOTICE OF STOCK OPTION GRANT (“NOTICE OF GRANT”)

Participant Name:         Douglas S. Ingram

Address:                        On file in the records of the Company.

You (the “Participant”) have been granted an Option to purchase Common Stock of
Sarepta Therapeutics, Inc. (the “Company”), subject to the terms and conditions
of the Plan and this Award Agreement, as follows:

 

Grant Number   

3,300,000 Shares of Common Stock of the Company

Date of Grant   

June 26, 2017

Vesting Commencement Date   

June 26, 2017

Exercise Price per Share   

$34.65

Total Number of Shares Granted   

3,300,000

Total Exercise Price   

$114,345,000

Type of Option:   

Inducement Stock Option under Nasdaq’s Rule 5635(c)(4),

Nonstatutory Stock Option (“NSO”)

Term/Expiration Date:   

June 26, 2027

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
this Option may be exercised, in whole or in part, in accordance with the
following schedule:

On the fifth anniversary of the Date of Grant, subject to the Executive’s
continued service to the Company or a subsidiary thereof from the Date of Grant
through such fifth anniversary date, a percentage of the Option shall vest
determined using the table below (such percentage, the “Five-Year Vesting
Percentage”) based on the extent to which the compounded annual growth rate
(“CAGR”) of the Company’s Common Stock price from the Date of Grant (based on
the closing

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

price on such date) through the fifth anniversary of the Date of Grant (based on
the average of the closing price of the Company’s Common Stock on the 20 trading
days immediately preceding such date) (the “Five-Year Company CAGR”) exceeds the
CAGR of the NASDAQ Biotech Index (symbol NBI) (or any successor index) (the
“Biotech Index”) during the same period (the “Five Year-Biotech Index CAGR”).

Five-Year Vesting Percentage Table

 

Five-Year Company CAGR:

   15%-
19.99%     20%-
24.99%     25%-
29.99%     30%-
34.99%     35%-
39.99     >40%  

Percent Five-Year Company CAGR exceeds Five-Year Biotech Index CAGR:

     Option Vesting Percentage at 5th Anniversary of Grant  

0.00%-0.99%

     0.00 %      0.00 %      0.00 %      16.67 %      33.33 %      33.33 % 

1.00%-1.99%

     0.00 %      0.00 %      8.33 %      26.67 %      43.33 %      46.67 % 

2%-2.99%

     0.00 %      0.00 %      16.67 %      36.67 %      53.33 %      60.00 % 

3%-3.99%

     0.00 %      8.33 %      25.00 %      46.67 %      63.33 %      73.33 % 

4%-4.99%

     8.33 %      16.67 %      33.33 %      56.67 %      73.33 %      86.67 % 

at least 5%

     16.67 %      33.33 %      50.00 %      66.67 %      83.33 %      100.00 % 

Except as expressly provided below, the Option shall not vest prior to the fifth
anniversary of the Date of Grant. No vesting shall occur if the Five-Year
Company CAGR is less than 15%. If the Five-Year Company CAGR is at least 15%,
then the applicable column in the table above to which the Five-Year Company
CAGR relates must be identified. After such identification, the Five-Year
Vesting Percentage shall be equal to the applicable percentage in the cell
within the table above that corresponds with the applicable percentage in the
left column by which the Five-Year Company CAGR exceeds the Five-Year Biotech
Index CAGR (i.e., Five-Year Company CAGR less Five-Year Biotech Index CAGR). If
the Five-Year Company CAGR is less than the Five-Year Biotech Index CAGR, the
Five-Year Vesting Percentage shall be zero (0%). For the avoidance of doubt, no
interpolation between levels shall be used to determine the Five-Year Vesting
Percentage.

The Option shall also vest on a pro rata basis in the manner described in and
subject to the terms of: Section 8(c)(ii)(B) of the employment agreement between
Participant and the Company dated June 26, 2017 (the “Employment Agreement”),
with respect to termination of Participant as a result of non-renewal of the
Employment Agreement; Section 8(d)(v)(B) of the Employment Agreement, with
respect to termination of Participant by the Company without “Cause” or
termination by Participant for “Good Reason,” in each case as defined under the
Employment Agreement; and Section 3(c)(ii) of the change in control and
severance agreement between Participant and the Company dated June 26, 2017 (the
“CIC Severance Agreement”), with respect to termination of Participant during a
“Change in Control Period,” as defined in the CIC Severance Agreement.

The Option is subject to the terms and conditions in this Award Agreement and
the Plan. The Option and the shares acquired pursuant to exercise of the Option
are subject to the Company’s Incentive Compensation Recoupment Policy and the
clawback terms provided in Section 26 of the Employment Agreement. Without
limiting the generality of the foregoing, any shares acquired pursuant to the
exercise of Option shall be subject to clawback by the Company as a result of
any act or omission that involves the Executive’s fraud or any act or omission
of the Executive that constitutes “Cause,” as defined in the Employment
Agreement.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Termination Period:

This Option will be exercisable for twelve (12) months after Participant ceases
to be an Employee due to termination by the Company without “Cause,” termination
by the Participant with “Good Reason,” or as a result of the non-renewal of the
“Employment Term” as provided in Section 2 of the Employment Agreement (and as
each term is defined in the Employment Agreement). In addition, if such
termination is due to Participant’s death or Disability, this Option will be
exercisable for twelve (12) months after Participant ceases to be an Employee.
Notwithstanding the foregoing, in no event may this Option be exercised after
the Term/Expiration Date as provided above and may be subject to earlier
termination as provided in Section 14 of the Plan.

Agreements and Acknowledgements

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant, attached hereto as
Exhibit A, all of which are made a part of this document. Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Award Agreement. Participant agrees and certifies that Participant
has not been previously employed in any capacity by the Company or a Subsidiary,
or if previously employed, has had a bona-fide period of non-employment, and
that the grant of this Option is an inducement material to Participant’s
agreement to enter into employment with the Company or Subsidiary. Participant
further agrees to notify the Company upon any change in the residence address
indicated below.

Further, the Participant acknowledges and agrees that (i) this Award Agreement
may be executed in two or more counterparts, each of which will be an original
and all of which together will constitute one and the same instrument, (ii) this
Award Agreement may be executed and exchanged using facsimile, portable document
format (PDF) or electronic signature, which, in each case, will constitute an
original signature for all purposes hereunder, and (iii) such signature by the
Company will be binding against the Company and will create a legally binding
agreement when this Award Agreement is countersigned by the Participant.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

PARTICIPANT:

   SAREPTA THERAPEUTICS, INC.

/s/ Douglas S. Ingram

  

/s/ M. Kathleen Behrens, Ph.D.

Signature    By: M. Kathleen Behrens, Ph.D.

Douglas S. Ingram

  

Chairwoman of the Board

Print Name    Title Residence Address:   

On file in the records of the Company.

  

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

SAREPTA THERAPEUTICS, INC.

2014 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant of Option. The Company hereby grants to the Participant named in the
Notice of Grant attached as Part I of this Award Agreement (the “Participant”)
an option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to all of the terms and conditions in this
Award Agreement and the Plan, which is incorporated herein by reference. Subject
to Section 19 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.

2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously an Employee from the Date of Grant until the date such vesting
occurs.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4. Exercise of Option.

(a) Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Award Agreement.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

5. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant.

(a) cash;

(b) check;

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(d) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

6. Tax Obligations.

(a) Withholding Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered at the time of exercise.

(b) Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to the Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination.

7. Rights as Shareholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a shareholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars,

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

and delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

8. No Guarantee of Employment. PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS
AN EMPLOYEE AT ANY TIME, WITH OR WITHOUT CAUSE.

9. Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Sarepta Therapeutics,
Inc., 215 First Street, Suite 415, Cambridge, MA 02142, or at such other address
as the Company may hereafter designate in writing.

10. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.

11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

12. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority. Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.
Participant acknowledges that the Plan is intended to conform with the
requirements of rules promulgated by the Nasdaq Stock Market and, without
limiting the foregoing, in particular Nasdaq Stock Market Rule 5635(c).

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

13. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

14. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan and this Award Agreement;
provided, however, any action taken by the Board in connection with the
administration of the Plan shall not be deemed approved by the Board unless such
actions are approved by a majority of the Outside Directors.

15. Recoupment Policy; Stock Ownership Guidelines. This Option award and any
Shares issued pursuant to this Award Agreement will be subject to the Company’s
Compensation Recoupment Policy, any clawback or other restriction set forth in
the Notice of Grant and the Company’s Stock Ownership Guidelines.

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan by electronic
means or request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

18. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

19. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Code Section 409A in
connection to this Option.

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

20. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

21. Governing Law. This Award Agreement will be governed by the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Option or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation will be
conducted in the state courts of Delaware, or the federal courts for the United
States for the District of Delaware, and no other courts, where this Option is
made and/or to be performed.

22. Shareholder Approval Not Required. The Plan will not be submitted for
approval by the Company’s shareholders. As more particularly described in
Section 19(b) of the Plan, pursuant to Nasdaq Stock Market Rule 5635(c), the
issuance of this Option and the shares of Stock issuable upon exercise or
vesting of such Option pursuant to the Plan are not subject to the approval of
the Company’s shareholders.

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT B

SAREPTA THERAPEUTICS, INC.

2014 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN

EXERCISE NOTICE

Sarepta Therapeutics, Inc.

215 First Street

Suite 415

Cambridge, MA 02142

1. Exercise of Option. Effective as of today,             ,             , the
undersigned (“Purchaser”) hereby elects to purchase             shares (the
“Shares”) of the Common Stock of Sarepta Therapeutics, Inc. (the “Company”)
under and pursuant to the 2014 Employment Commencement Incentive Plan, as
amended (the “Plan”) and the Stock Option Award Agreement dated (the “Award
Agreement”). The purchase price for the Shares will be $            , as
required by the Award Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.

4. Rights as Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a shareholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the Plan.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

6. Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the State of Delaware.

 

Submitted by:    Accepted by: PURCHASER:    SAREPTA THERAPEUTICS, INC.

 

Signature

  

 

By

 

Print Name

  

 

Title

Residence Address:   

 

  

 

     

 

Date Received

 

11